

116 HR 8859 IH: Reinvesting in Essential Partnerships And Infrastructure for Rural America Act
U.S. House of Representatives
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8859IN THE HOUSE OF REPRESENTATIVESDecember 3, 2020Mrs. Miller (for herself, Mr. Crawford, Mr. Weber of Texas, Mr. Graves of Louisiana, and Mr. Pence) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish an innovative mobility and technology deployment grants program, and for other purposes.1.Short titleThis Act may be cited as the Reinvesting in Essential Partnerships And Infrastructure for Rural America Act or the REPAIR Act. 2.Fixed guideway capital investment grantsSection 5309 of title 49, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (7)—(i)in subparagraph (A) by striking $100,000,000 and inserting $200,000,000; and(ii)in subparagraph (B) by striking $300,000,000 and inserting $400,000,000; and (B)by adding at the end the following:(8)Rural start projectThe term rural start project means a new transit capital project that is not in an urbanized area for which—(A)the Federal assistance provided or to be provided under this section is less than $80,000,000; and(B)the total estimated net capital cost is less than $150,000,000.;(2)in subsection (b)(1) by striking or small start projects and inserting , small start projects, or rural start projects; (3)in subsection (c)(1) by striking small start projects and inserting , small start projects, rural start projects; and (4)in subsection (h)—(A)in the heading by striking Small start projects and inserting Small start projects and rural start projects;(B)in paragraph (1) by striking small start project and inserting small start project or rural start project;(C)in paragraph (2)(A) by striking small starts project and inserting small start project or rural start project;(D)in paragraph (3) by striking small start project and inserting small start project or rural start project; and (E)in paragraph (6)(A) by striking small start project and inserting small start project or rural start project. 3.Enhanced mobility of seniors and individuals with disabilitiesSection 5310 of title 49, United States Code, is amended—(1)in subsection (b)(2) by striking (A) Amount available and all that follows through A recipient of a grant under and inserting A recipient of a grant under;(2)in subsection (c)(2) by adding at the end the following:(E)ReallocationAmounts apportioned under section 5310(c)(1)(A) may be reallocated to projects in areas other than urbanized areas.;(3)by striking paragraphs (1) and (2) of subsection (d) and inserting the following:(1)Capital projects(A)In generalExcept as provided in subparagraph (B), a grant awarded under this section for a capital project shall be 80 percent of the net costs of the project, as determined by the Secretary.(B)ExceptionA State described in section 120(b) of title 23 shall receive a Government share of the net costs in accordance with the formula under such section.(2)Operating Assistance(A)In generalExcept as provided by subparagraph (B), a grant awarded under this section for a operating assistance may not exceed an amount equal to 50 percent of the net operating costs of the project, as determined by the Secretary.(B)ExceptionA State described in section 120(b) of title 23 shall receive a Government share of the net costs that is equal to 62.5 percent of the Government share provided for under paragraph (1)(B).; and(4)by striking subsection (e)(1) and inserting the following:(1)In generalTo the extent the Secretary determines appropriate, the requirements of—(A)section 5307 shall apply to recipients of grants made in urbanized areas under this subsection; and(B)section 5311 shall apply to recipients of grants made in rural areas under this subsection..4.Formula grants for rural areasSection 5311(g) of title 49, United States Code, is amended—(1)in paragraph (1) by adding at the end the following:(C)Projects in qualified opportunity zones, medically underserved areas, or areas with a medically underserved populationA grant awarded under this section for a capital project in a qualified opportunity zone, a medically underserved area, or areas with a medically underserved population shall be for 90 percent of the net costs of the project, as determined by the Secretary. ;(2)in paragraph (2) by adding at the end the following:(C)Projects in qualified opportunity zones, medically underserved areas, or areas with a medically underserved populationA grant awarded under this section for a capital project in a qualified opportunity zone, a medically underserved area, or an area with a medically underserved population shall be for 62.5 percent of the Government share provided for under paragraph (1)(B).; and(3)by adding at the end the following:(6)DefinitionsIn this subsection:(A)Qualified opportunity zoneThe term qualified opportunity zone has the meaning given such term section 1400Z–1 of the Internal Revenue Code of 1986.(B)Medically underserved areas; an area with a medically underserved populationThe term medically underserved areas or an area with a medically underserved population means an area or populations that are designated as medically underserved by the Secretary of Health and Human Services pursuant to section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)(3)). .5.Non-emergency medical transportation(a)Research project eligibilitySection 5312(c)(2) of title 49, United States Code, is amended—(1)in subparagraph (M), by striking or at the end;(2)by redesignating subparagraph (N) as subparagraph (O); and (3)by inserting after subparagraph (M) the following:(N)access to hospitals and healthcare providers in areas underserved by transit or with limited public transportation options, as determined by the Secretary; or.(b)Innovation and development project eligibilitySection 5312(d)(2) of title 49, United States Code, is amended—(1)in subparagraph (G), by striking or at the end;(2)by redesignating subparagraph (H) as subparagraph (I); and(3)by inserting after subparagraph (G) the following:(H)public transportation projects that improve health care access and outcomes; or.(c)Demonstration, deployment, and evaluation project eligibilitySection 5312(e)(3) of title 49, United States Code, is amended—(1)in subparagraph (B), by striking or at the end;(2)in subparagraph (C), by striking the period and inserting ; or; and (3)by adding at the end the following:(D)the deployment of public transportation projects or practices that—(i)achieve measurable improvements in transportation access to health care for medically underserved areas or populations, as designated by the Health Resources and Services Administration pursuant to section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)(3)); (ii)implement transportation strategies for addressing significant health needs as identified by a community health needs assessment pursuant to the requirements of section 501(r)(3)(A) of the Internal Revenue Code of 1986; or(iii)eliminate or reduce transportation barriers to accessing health care that are identified and prioritized in the coordinated public transit-human services transportation plan described in section 5310(e)(2)(A). .6.Innovative mobility and technology deployment grants(a)In generalChapter 53 of title 49, United States Code, is amended by inserting after section 5312 the following:5313.Innovative mobility and technology deployment grants(a)AuthorityThe Secretary shall establish an innovative mobility and technology deployment grants program to award grants to entities described in subsection (b) to assist in financing of public transportation projects that—(1)allow for the integration of mobility services or technologies in public transportation services, including traveler information, trip planning information, new or expanded reservation capabilities, integrated payment solutions, fare automation, or delivery designs to improve options in public transportation;(2)advance first-mile, last-mile, late night, or low density services that connect riders to public transportation, including—(A)microtransit;(B)commuter busing; or(C)commuter highway vehicles;(3)advance on demand complementary paratransit services;(4)provide accessibility and connectivity for rural areas not being adequately served by public transportation, as determined by the Secretary; (5)expand high-performing public transportation business models that increase access to public transportation; or(6)provide any other transit service that the Secretary determines appropriate to meet the purposes of this section. (b)Eligible entitiesTo be eligible for a grant under this section, an entity shall be—(1)a State or local government; or(2)a publicly owned operator of public transportation.(c)ApplicationTo be eligible to receive a grant under this section, an entity described in subsection (b) shall submit to the Secretary an application in such form and contain such information as the Secretary may require.(d)RulemakingThe Secretary shall—(1)issue such regulations as are necessary to carry out this section, and publish such regulations in the Federal Register, not later than 270 days after the date of enactment of this section; and(2)in issuing such regulations, solicit and receive comments from stakeholders not later than 180 days after the date of enactment of this section.(e)Grant requirementsThe Secretary may approve modified grant requirements for projects carried out using a grant under this section.(f)Limitations(1)Period of grantA grant under this section shall be for a 3-year period beginning on the date on which the first payment of any amount under the grant is provided to an eligible entity.(2)Rural grant minimumThe Secretary shall award not less than 20 percent of the total amounts made available to carry out this section to support activities described under subsection (a) in rural areas.(3)Government share of costsThe Federal share of the total project cost of a project carried out under this section may not exceed 80 percent.(4)AllocationOf the amounts authorized to be appropriated to carry out this section for each fiscal year, not more than 20 percent may be awarded under subsection (a) to a single entity. (g)Best practicesThe Secretary shall annually collect from, review, and disseminate to public transportation agencies findings or best practices from projects funded under this section.(h)DefinitionsIn this section:(1)Commuter highway vehicleThe term commuter highway vehicle has the meaning given such term in section 132(f)(5)(B) of the Internal Revenue Code of 1986.(2)High-performing public transportationThe term high-performing public transportation means a public transportation service, whether provided by a public agency, private nonprofit, or for-profit organization, that is able to collect all operating costs through fare-box revenue or other dedicated sources for an activity and increases access to public transportation.(3)Micro-transitThe term micro-transit means internet-enabled, public transportation services that use dynamically generated routes calculated by algorithms developed to increase the occupancy of vehicles..(b)Clerical amendmentThe analysis for chapter 53 of title 49, United States Code, is amended by inserting after section 5312 the following: 5313. Innovative mobility and technology deployment grants. .